Opinion by
Judge Cofer:
It is not the duty of the court in instructing a jury in a civil cause to give all the law applicable to the case, unless proper instructions are presented by the parties or their counsel. That rule applied to criminal cases only.

C. Lee, for appellant.


Clark & Simon, for appellee.

The instruction given by the court seems to us to be correct as far as it goes, and if counsel desired to have other propositions given to the jury for their guidance, they should have proposed and presented to the court the instructions they wished given, and not having- done so the only question this court can consider is whether the instruction as given was correct as far as it went.
The evidence before the jury was conflicting, and we cannot say that the finding was palpably wrong. The order traversing the allegations made by the appellant applied to the answer as amended.
Judgment affirmed.